DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 28 of U.S. Patent No. 11,056,801 (Pat ‘801). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, in claim 1, Pat ‘801 discloses a phased array antenna system, comprising (col. 33, line 54 of Pat ‘801): a first portion carrying an antenna lattice including a plurality of antenna elements (col. 33, line 55 - 56 of Pat ‘801), wherein the plurality of antenna elements are arranged in a first configuration (col. 33, line 56 - 57 of Pat ‘801); and a second portion carrying a beamformer lattice including a plurality of beamformer elements (col. 34, lines 8 - 9 of Pat ‘801), wherein the plurality of .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houston et al. (U.S. Patent Publication No. 2001/0018327).
Regarding claim 1, in Figure 7, Houston discloses a phased array antenna system, comprising: a first portion (166) carrying an antenna lattice (an uplink antenna as an antenna lattice) including a plurality of antenna elements (170), wherein the plurality of antenna elements are arranged in a first configuration (Figure 7 shows a first configuration of the antenna lattice 166); and a second portion (164) carrying a beamformer lattice (BFN #1, beam forming lattice) including a plurality of beamformer elements (178), wherein the plurality of beamformer elements are arranged in a second configuration different from the first configuration (Figure 7 shows a second configuration of the beam forming elements 178), wherein each of the plurality of 
Regarding claim 2, Houston discloses wherein at least one of the plurality of antenna elements is laterally spaced from a corresponding one of the plurality of beamformer elements (Figure 7).
Regarding claim 3, Houston discloses wherein the first configuration is a space tapered configuration (Figure 7).
Regarding claim 4, Houston discloses wherein the second configuration may be an organized or evenly spaced configuration (Figure 7).
Regarding claim 5, Houston discloses wherein the first and second portions define at least a portion of a carrier (Figure 7).
Regarding claim 6, Houston discloses wherein the carrier has a first side facing in a first direction and a second side facing in a second direction away from the first direction (Figure 7).
Regarding claim 7, Houston discloses wherein the antenna lattice is on the first side of the carrier (Figure 7).
Regarding claim 8, Houston discloses wherein the beamformer lattice is on the second side of the carrier (Figure 7).
Regarding claim 9, Houston discloses wherein the antenna elements and the beamformer elements are in a 1:1 ratio (Figure 7).
Regarding claim 10, Houston discloses wherein the antenna elements and the beamformer elements are in a greater than 1:1 ratio (Figure 7).

Regarding claim 12, Houston discloses a third layer disposed between the first portion and the second portion carrying at least a portion of a mapping including a first plurality of mapping traces on a first surface on the third portion, wherein at least some of the first plurality of mapping traces provide at least a portion of the electrical connection between the plurality of antenna elements and the plurality of beamformer elements (Figure 7).
Regarding claim 13, Houston discloses wherein the first, second, and third layers are discrete PCB layers in a PCB stack (Figure 7).
Regarding claim 14, Houston discloses wherein at least one of the first, second, and third layers includes a plurality of sub-layers forming the layer (Figure 7).
Regarding claim 15, Houston discloses a first plurality of vias through the first, second, and/or third layers, each via of the first plurality of vias connecting one of the plurality of antenna elements or one of the plurality of beamformer elements to one of the first plurality of mapping traces (Figure 7).
Regarding claim 16, Houston discloses wherein the first plurality of mapping traces are equidistant in length for RF signal propagation (Figure 7).
Regarding claim 17, Houston discloses wherein the first plurality of mapping traces do not cross each other on the first surface (Figure 7).
Regarding claim 18, Houston discloses wherein the third layer includes a plurality of sub-layers disposed between the first layer and the second layer, wherein at least two sub-layers carrying at least a portion of the mapping including the first plurality of 
Regarding claim 19, Houston discloses a second plurality of vias through at least one of the first, second, and third layers, each via of the second plurality of vias connecting one of the first plurality of mapping traces to one of the second plurality of mapping traces (Figure 7).
Regarding claim 20, Houston discloses a second plurality of vias through the first, second, and third layers, each via of the second plurality of vias connecting one of the plurality of antenna elements or one of the plurality of beamformer elements to one of the second plurality of mapping traces (Figure 7).
Regarding claim 21, Houston discloses wherein the first and second pluralities of mapping traces in the same plane do not cross each other (Figure 7).
Regarding claim 22, Houston discloses wherein the first plurality of mapping traces in the first layer and the second plurality of mapping traces in the second layer cross a line extending normal to the first and second layers (Figure 7).
Regarding claim 23, Houston discloses wherein the second plurality of mapping traces are equidistant in length for RF signal propagation (Figure 7).
Regarding claim 24, Houston discloses wherein the antenna lattice includes a first plurality of antenna elements configured for operating at a first value of a parameter 
Regarding claim 25, Houston discloses wherein a third layer includes at least first and second sub-layers disposed between the first layer and the second layer, wherein a first plurality of mapping traces in at least a first sublayer is electrically coupled to the first plurality of antenna elements, and wherein a second plurality of mapping traces in at least a second sublayer is electrically coupled to the second plurality of antenna elements (Figure 7).
Regarding claim 26, Houston discloses a first plurality of vias through the first, second, and/or third layers, each via of the first plurality of vias connecting one of the plurality of antenna elements or one of the plurality of beamformer elements to one of the first plurality of mapping traces (Figure 7).
Regarding claim 27, Houston discloses wherein the first plurality of mapping traces in at least first and third sub-layers are electrically coupled to the first plurality of antenna elements, and wherein the second plurality of mapping traces in at least second and fourth sub-layers are electrically coupled to the second plurality of antenna elements (Figure 7).
Regarding claim 28, Houston discloses a second plurality of vias through the third layer, each via of the second plurality of vias electrically coupling at least some of the first plurality of mapping traces with at least some of a third plurality of mapping traces or at least some of the second plurality of mapping traces with at least some of a fourth plurality of mapping traces (Figure 7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847